Citation Nr: 0523254	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  00-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to service 
connection for PTSD and assigned a 30 percent initial 
disability evaluation, effective from August 1999.  The 
veteran expressed disagreement with the evaluation assigned.

In a March 2004 rating decision, the RO granted an increase 
to a 50 percent initial disability evaluation for PTSD, 
effective from August 1999.

Although an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993), holding that, when a claimant expresses general 
disagreement with the assignment of a disability rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as seeking the maximum benefit allowable 
by law.

In June 2004, the veteran requested a total disability rating 
based upon individual unemployability.  That issue is not 
before the Board on appeal.  As noted in a now vacated 
decision (discussed below), it has been referred to the 
agency of original jurisdiction for appropriate development.   

On September 21, 2004, the Board issued a decision which 
determined that an initial rating in excess of 50 percent was 
not warranted for the service-connected PTSD.  The veteran 
thereafter appealed the September 2004 Board decision to the 
Court for an initial rating in excess of 50 percent.  In 
February 2004, the Secretary of Veterans Affairs, by and 
through the Office of the General Counsel, and the appellant, 
represented by an attorney, filed a Joint Motion for Remand.  
The Joint Motion requested that the Court vacate the Board's 
September 2004 decision which had denied an initial rating in 
excess of 50 percent for the service-connected PTSD, and that 
the matter be remanded to the Board to provide additional 
reasons and bases for its decision.  By an Order dated in 
June 2005, the Court granted the Joint Motion, and the case 
was thereafter returned to the Board.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In January 2005 the veteran wrote that he felt that his 
disability had increased in severity.  He stated that he had 
received treatment at the VA Medical Center in Mather, 
California, and therefore records should be requested for the 
period from October 2004 to January 2005.  In addition, 
treatment records should be requested from the VA Medical 
Center in Modesto, California, and the National PTSD Center 
in Menlo Park.  

Records secured include treatment records from October 2004 
to January 2005 from the Sacramento VA Medical Center, 
discharge summaries in March 2005 from the National PTSD 
Center, and April 2005 treatment records from the Modesto VA 
Medical Center.  The veteran did not waive initial 
consideration of these records by the agency of original 
jurisdiction (AOJ), and the case must be remanded for such 
review.  

In July 2005 the veteran indicated that he was submitting 
argument and/or evidence and asked that the case be remanded 
to the RO for review of this evidence.  He wrote that new 
evidence existed to support his claim for an increased 
rating.  The evidence was the records of his in-patient 
treatment earlier in 2005 at the National Center for PTSD, VA 
Palo Alto Health Care System.  He requested that, if not 
already in the file, these inpatient records were to be 
secured and reviewed as part of the development and 
evaluation of his claim for an initial rating in excess of 
50 percent for PTSD.  Although discharge summaries for a 
period of hospitalization in a PTSD program in early 2005 are 
contained in the claims file, the inpatient treatment records 
do not appear to be in the claims file.  These should be 
secured and made part of the record on appeal.  

In light of the necessary development discussed above, this 
remand will also afford the AOJ the opportunity to document 
the nature of the veteran's representation in this matter, 
because, while a presentation to the Board on behalf of the 
veteran was completed by the Disabled American Veterans in 
August 2005, there are also letters dated in October 2004 and 
April 2005 from a private attorney regarding this claim.  
Clarification of this matter will be requested upon remand.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and request 
clarification of the veteran's preference as to his 
representation in this matter.  

2.  The RO should secure the inpatient treatment 
records for the period of the veteran's 
hospitalization from January to March 2005 at the 
National PTSD Center in Menlo Park, and outpatient 
treatment records from the Modesto VA Medical Center 
and the Mather VA Medical Center from April 2005 to 
the present.  

3.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations 
since the May 2004 statement of the case.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


